             Case 2:20-cv-00971-APG-NJK Document 19 Filed 11/23/20 Page 1 of 2




 1   JENNY L. FOLEY, Ph.D., ESQ.
     Nevada Bar No. 9017
 2   E-mail: jfoley@hkm.com
     HKM EMPLOYMENT ATTORNEYS LLP
 3   1785 East Sahara, Suite 300
     Las Vegas, Nevada 89104
 4   Tel: (702) 805-8340
     Fax: (702) 805-8340
 5   Attorneys for Plaintiff

 6
                                        UNITED STATES DISTRICT COURT
 7                                           DISTRICT OF NEVADA

 8    RACHEL KAOHI-ALEMAN, an Individual,
                                                            CASE NO.: 2:20-cv-00971-APG-NJK
 9                         Plaintiff,

10    vs.                                                          STIPULATION AND ORDER FOR
                                                                    DISMISSAL WITH PREJUDICE
11    HARRAH’S LAS VEGAS, LLC, a
      Domestic Limited-Liability Company,
12    DOES I -X; ROE CORPORATIONS I -X

13                       Defendants.

14
            IT IS HEREBY STIPULATED by and between Plaintiff, RACHEL KAOHI-ALEMAN
15
     (“Plaintiff”) and Defendant HARRAH’S LAS VEGAS, LLC (“Defendant”), by and through their
16
     attorneys of record, that this matter be dismissed, and any and all claims Plaintiff had or may have had
17
     against the Defendant, that are contained in, reasonably related to, or could have been brought in the
18
     above-captioned action, are hereby dismissed, with prejudice, in their entirety.
19
            IT IS FURTHER STIPULATED that each party shall bear their own fees and costs.
20
            IT IS SO STIPULATED.
21
            ///
22
            ///
23
            ///
24
                                                     Page 1 of 2
            Case 2:20-cv-00971-APG-NJK Document 19 Filed 11/23/20 Page 2 of 2




 1   DATED this 23rd day of November, 2020.        DATED this 23rd day of November, 2020.

 2   HKM EMPLOYMENT ATTORNEYS LLP                  FENNEMORE CRAIG, P.C.

 3
     By: /s/Jenny L. Foley __________________      By: /s/ Shannon S. Pierce______________
 4      JENNY L. FOLEY (Bar No. 9017)              SHANNON S. PIERCE (Bar No. 12471)
        1785 East Sahara, Suite 300                ELIZABETH J. BASSETT (Bar No. 9013)
 5      Las Vegas, Nevada 89104                    300 East Second Street, Suite 1510
        Telephone: (702) 805-8340                  Reno, Nevada 89501
        Facsimile: (702) 805-8340                  Telephone: (775) 788-2200
 6
        Email: jfoley@hkm.com
                                                   Facsimile: (775) 786-1177
        Attorneys for Plaintiff
 7                                                 Attorneys for Defendant

 8                                        ORDER
 9                                        IT IS SO ORDERED:
10
                                          ___________________________________
11                                        UNITED STATES DISTRICT COURT JUDGE
12                                        DATED:      November 23, 2020

13

14

15

16

17

18

19

20

21

22

23

24
                                                Page 2 of 2
